Citation Nr: 1713656	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  13-06 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for allergic rhinitis.

2.  Entitlement to an initial compensable evaluation for sinusitis.

3.  Entitlement to service connection for temporomandibular joint syndrome (TMJ).

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1988 to June 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of tinnitus has been raised by the record in a January 2016 VA examination which indicates the Veteran had tinnitus during active service, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to an initial compensable evaluation for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the entire period under appeal, the Veteran's allergic rhinitis has not been manifested by an obstruction that was greater than 50 percent of the nasal passage on both sides, or a complete obstruction in either nasal passage; or, objective evidence of polyps.

2.  A diagnosis of TMJ is not currently shown.

3.  It is at least as likely as not that the Veteran's left ear hearing loss is related to service.

4.  The Veteran does not have current right ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.15, 4.16, 4.97, Diagnostic Code 6522 (2016).

2.  The criteria for entitlement to service connection for TMJ have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

3.  The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.385 (2016).

4.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran is seeking an initial compensable rating for his service-connected allergic rhinitis.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's allergic rhinitis has been assigned an initial noncompensable disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6522.  In order to warrant a compensable rating, the evidence must show rhinitis that is:
* Without polyps, but with greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side (10 percent); and
* With polyps (30 percent); 
See 38 C.F.R. § 4.97 (2016), Diagnostic Code 6522.

After a review of the evidence of record, the Board determines that a compensable rating is not warranted for any period on appeal.  

Specifically, the Veteran was offered two VA examinations and neither examination reflected symptoms that would warrant an increased rating.  For example, at a June 2010 VA examination, the Veteran reported a history of rhinitis and chronic sinusitis with sinus surgery in 1991.  The Veteran had a 30 percent obstruction in his right nasal passage and a 70 percent obstruction in his left nasal passage.  The Veteran did not have nasal polyps.
At a VA examination in May 2016, the Veteran reported that he had frequent bouts of nasal congestion and symptoms related to his allergic rhinitis.  The Veteran did not have an obstruction in his nasal passages that was greater than 50 percent on both sides, nor did he have a complete obstruction on either side.  Moreover, the Veteran did not have any nasal polyps.   

Therefore, based on this evidence, there is no clinical evidence to support the Veteran's argument that he is entitled to an initial compensable disability rating.  Accordingly, an initial compensable disability rating is not warranted on a schedular basis.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his allergic rhinitis causes significant problems that require frequent nasal treatments.  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his nasal disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's nasal disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, to include his stated symptoms with respect to his daily life, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, given that the Veteran is seeking an increased rating for his allergic rhinitis, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  However, in this case, the record does not suggest, and the Veteran does not specifically allege, that his allergic rhinitis renders him unemployable.  As such, Rice is inapplicable in this case.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Moreover, even if a disability is not subject to presumptive service connection, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Service connection may only be granted for a current disability, and therefore, when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

TMJ

The Veteran has claimed entitlement to service connection for TMJ due to an in-service fall.  However, after a review of the evidence, the Board finds that a current diagnosis of TMJ is not present and therefore service connection is not warranted.

The Board notes that the Veteran's in-service dental records do not document any complaints or treatments for TMJ.  Further, the service treatment records do not report any falls or injuries related to TMJ.  Moreover, the only reference to TMJ or symptoms related thereto while in service are in the Veteran's January 2010 separation examination in which the Veteran stated that he has right sided TMJ with no treatment and no debilitation.  However, no diagnosis of TMJ was made by the physician.  Further, the medical evidence fails to document any diagnosis, symptoms, or treatments related to TMJ post-service.  

Additionally, the Board places great probative value on the medical opinions provided by the January 2016 VA examiner indicating that the Veteran does not have a past or current diagnosis of TMJ.  Specifically, the Veteran's imagining studies were negative for TMJ and the Veteran did not have any oral conditions or symptoms related to TMJ, such as tenderness, pain, reduced range of motion, crepitus, or clicking of joints.  As a result, the examiner opined that the Veteran did not have TMJ or a related disability, and that his condition was less likely than not incurred in or caused by active service.

Therefore, there is not a "diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The Board has considered the Veteran's statements, particularly that he experienced symptoms related to TMJ after an in-service fall in 1990.  In this regard, while the Veteran is not competent to make a specific TMJ diagnosis, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, while the Veteran's statements relating to his jaw symptoms are credible, to the extent that the Veteran believes that he has a current diagnosis of TMJ, he is a lay person without appropriate medical training and expertise to provide a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Therefore, given that the Veteran's complaints were not diagnosed as TMJ or a separate present disability, service connection is not for application.  See Brammer, 3 Vet. App. at 225.  As such, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

The Veteran has claimed entitlement to service connection for bilateral hearing loss.  The Veteran has specifically asserted that he was exposed to handheld weapons, shotguns, diesel engines, and industrial noise during service. 

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

In this case, based on the evidence of record, the Board determines that service connection is warranted for the Veteran's left ear hearing loss.  As an initial matter, the Board finds the Veteran's statements regarding his in-service acoustic trauma credible given that the nature of his service as a Commander in the Coast Guard for over 20 years is consistent with a military occupation where significant noise exposure over a prolonged period of time is an issue.  Thus, the Board concedes exposure to hazardous noise for purposes of establishing an in-service event.

Moreover, there appears to the Board to be a perceptible tonal threshold shift in his left ear from the time the Veteran entered service to the time he left.  Specifically, his service treatment records reflect that he underwent in-service audiological evaluations in December 1987 and January 2010.  A comparison of the tonal thresholds from these two examinations reflects a tonal threshold shift of approximately 5-10 dB in the left ear at most frequencies.  

Next, audiological evaluations performed since active duty reflect findings which meet the requirements of 38 C.F.R. § 3.385 in his left ear.  Specifically, the January 2016 VA examination documents left ear hearing loss of 26 dB or more at 1,000, 3,000, and 4,000 Hz.  

Given the presence of a threshold shift in service, the nature of the Veteran's acoustic trauma while in service, and the presence of current hearing loss for VA purposes, the Board finds that it is at least as likely as not that his left ear hearing loss is etiologically related to service.  Therefore, service connection is warranted on this basis.  

However, the Board finds that service connection is not warranted for hearing loss in the right ear.  While the Board concedes in-service acoustic trauma as previously discussed, and finds the Veteran's statements regarding his hearing loss since service credible, service connection for right ear hearing loss is not warranted because the Veteran does not have right ear hearing loss as defined by VA.

As noted above, the Veteran's service treatment records reflect that he underwent in-service audiological evaluations in December 1987 and January 2010, and a comparison of the tonal thresholds from these two examinations reflects a tonal threshold shift of approximately 5-10 dB in the right ear at most frequencies.

However, post-service, the Veteran was afforded two VA examinations in June 2010 and January 2016 which both indicate that the Veteran does not have right ear hearing loss for VA purposes under 38 C.F.R. § 3.385, as he did not have auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz of 40 dB or greater; or auditory thresholds for at least three of the above frequencies of 26 dB or greater; or speech recognition scores less than 94 percent.

Specifically, in a June 2010 VA audiological examination, the Veteran's right ear audiological pure tone thresholds, in decibels, were as follows:




Hz



500
2000
2000
3000
4000
Right
25
30
25
25
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  The examiner noted that while the Veteran reported hearing loss, he only exhibited mild hearing loss.

In a January 2016 VA audiological examination, the Veteran's right ear audiological pure tone thresholds, in decibels, were as follows:




Hz



500
2000
2000
3000
4000
Right
25
25
20
25
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  Moreover, while the Veteran reported diminished hearing loss and "stuffiness" in his right ear, the examiner opined that he only has mild hearing loss.

Based on this evidence, there is no clinical evidence to support the Veteran's argument that he has right ear hearing loss.  Therefore, service connection for right ear hearing loss is not warranted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).



The Board also acknowledges the Veteran's statements regarding his hearing loss since active service, but also finds that evidence to be less persuasive.  A lay person is competent to report hearing loss symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that he has right ear sensorineural hearing loss, he is a lay person without appropriate medical training and expertise to provide a medical diagnosis. 

Accordingly, service connection for right ear hearing loss is not warranted. 

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial compensable evaluation for allergic rhinitis is denied.

Service connection for TMJ is denied.

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.


REMAND

In an August 2010 rating decision, the Veteran was granted service connected for sinusitis and was assigned a noncompensable disability evaluation.  In June 2011, he submitted a Notice of Disagreement (NOD) which, although he expressed his disagreement as "headaches", it is clear through his description of his symptoms that he is referring to his sinusitis.  Therefore, the Board finds that the Veteran's NOD is sufficient to represent a timely NOD.  As the Veteran has submitted a timely NOD to this issue, a statement of the case addressing that issue should be issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an initial compensable evaluation for sinusitis.  The Veteran must be informed of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


